MEMORANDUM **
Gurpal Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen deportation proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Singh’s motion to reopen as untimely because it was filed almost two years after the BIA issued its final order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to demonstrate changed circumstances in India to qualify for the regulatory exception to the time limit for filing motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publica! ion and is not precedent except as provided bv 9th Cir. R. 36-3.